Registration No. 333-144973 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM SB-2/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CORPORATE OUTFITTERS, INC. (Exact name of registrant as specified in its charter) Delaware 5131 56-2646797 (State or other jurisdiction of incorporation or organization) Primary Standard Industrial Classification Code (I.R.S. Employer Identification Number) 3327 West Indian Trail Road, Suite 152 Spokane, WA99208-4762 Telephone:(509) 290-2847 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) The Company Corporation 2711 Centerville Road, Suite 400 Wilmington, Delaware19808 Telephone: 302-636-5440 (Name, address, including zip code, and telephone number, including area code of agent for service) Explanatory Note This Post-Effective Amendment No.1 relates to the Registration Statement on Form SB-2 (Registration No.333-144973), filed with the Securities and Exchange Commission as amended on August 10, 2007 (the “Registration Statement”), of Corporate Outfitters, Inc. (the “Company”), which was subsequently deemed effective August 17, 2007. This post-effective Amendment No. 1 amends the par value that was misstated within the prospectus including the Opinion Letter from Counsel (Exhibit 5.1) and incorporates certain information relating to shareholders and also corrects misspelled Officer and Director Name throughout the Prospectus.Updated financial information has also been included herein. On November 13, 2007 the Company filed its Quarterly Report on Form 10QSB, which can be view on the Securities and Exchange Commission’s website (www.sec.gov) via Edgar.The Company plans to file its Quarterly Report on Form 10QSB by no later than February 14, 2008, which will provide current un-audited financials statements.The financial information herein has been updated to reflect the previously filed quarter ended statements as of September 30, 2007. Please note that as of the date of this Post-Effective Amendment No.1 there have been no sales to the public from this Registration Statement. CORPORATE OUTFITTERS, INC. PROSPECTUS 5,000,000 shares of common stock, .0001 par value, no minimum / 5,000,000 maximum, Offered by Corporate Outfitters, Inc. Securities Being Offered by Corporate Outfitters, Inc. Corporate Outfitters, Inc. is offering 5,000,000 shares at an offering price of $0.02 per share.There is currently no public market for the common stock Minimum Number of Shares To Be Sold in This Offering None This is a "self-underwritten" public offering, with no minimum purchase requirement. 1. Corporate Outfitters, Inc. is not using an underwriter for this offering. 2. The offering expenses shown do not include legal, accounting, printing and related costs incurred in making this offering. Corporate Outfitters, Inc. will pay all such costs, which it believes to be $4,304. 3. There is no arrangement to place the proceeds from this offering in an escrow, trust or similar account. 4. Corporate Outfitters, Inc. may, at its discretion, extend the offer up to an additional two (2) years from August 17, 2007. Per Share (Non Minimum) If Maximum Sold by Corporate Outfitters, Inc. (5,000,000) Price to Public $ .02 $ .02 Underwriting Discounts/Commissions 0.00 0.00 Proceeds to Registrant $ 0.02 $ 100,000 This offering involves a high degree of risk; see "Risk Factors" beginning on page 8 to read about factors you should consider before buying shares of the common stock. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. Corporate Outfitters, Inc. may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE ORIGINAL PROSPECTUS OR THIS POST-EFFECTIVE AMENDMENT NO. 1. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of this Post-Effective Amendment No.1 to the Prospectus is January 24, 2007. 1 TABLE OF CONTENTS Page Number Summary Information 3 Risk Factors 5 Corporate Outfitters' Auditor has substantial doubts as to Corporate Outfitters' ability to continue as a going concern 5 If we complete a financing through the sale of additional shares of our common stock in the future, then shareholders will experience dilution. 5 Because we lack an operating history, we face a high risk of business failure, which may result in the loss of your investment. 5 Corporate Outfitters may be unable to complete its website, which is necessary to promote and market its products. 6 Corporate Outfitters will rely upon consultants for web-development, and the consultant may not complete the work within the set framework and on time. 6 Because the Internet will be the Company’s main venue to conduct business, any significant changes or interruptions to the Internet’s existing infrastructure will affect our ability to sell products to prospective customers. 6 Corporate Outfitters' success is dependent on current management, who may be unable to devote sufficient time to the development of Corporate Outfitters' business plan, which could cause the business to fail. 7 Because one existing stockholder owns a majority of the outstanding common stock, future corporate decisions will be controlled by this person, whose interests may differ from the interests of other stockholders, and may be adverse to those other shareholders' interests. 7 There is currently no market for Corporate Outfitters' common stock, but if a market for our common stock does develop, our stock price may be volatile. 7 Our stock is a Penny Stock.Trading of our stock may be restricted by the SEC’s Penny Stock regulations and the NASD’s Sales Practices requirements, which may limit a stockholder’s ability to buy and sell our stock. 7 While Corporate Outfitters expects to apply for listing on the OTC Bulletin Board (OTCBB), we may not be approved, and even if approved, we may not be approved for trading on the OTCBB; therefore shareholders may not have a market to sell their shares, either in the near term or in the long term, or both. 9 Corporate Outfitters plans to purchase products Overseas, and is therefore subject to risks related to currency fluctuations and regulation that may adversely affect the Company. 9 The Company’s inability to source viable promotional products or apparel may result in a loss of your investment. 9 Corporate Outfitters has limited financial resources at present, and proceeds from the offering may not be used to fully develop its business. 9 Corporate Outfitters has no customers to date, and may not develop sufficient customers to stay in business. 10 Because we do not have an Escrow or Trust Account for Investor’s Subscriptions, if we file for Bankruptcy Protection or are forced into Bankruptcy Protection, Investors will lose their entire investment. 10 Use of Proceeds 10 Determination of Offering Price 12 Dilution 12 Plan of Distribution 13 Legal Proceedings 14 Directors, Executive Officers, Promoters and Control Persons 14 Security Ownership of Certain Beneficial Owners and Management 15 Description of Securities 15 Interest of Named Experts and Counsel 16 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 16 Organization within Last Five Years 17 Description of Business 17 Plan of Operation 20 Description of Property 24 Certain Relationships and Related Transactions 24 Market for Common Equity and Related Stockholder Matters 25 Executive Compensation 26 Financial Statements F-1 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 27 PART II - INFORMATION NOT REQUIRED IN THE PROSPECTUS 28 INDEMNIFICATION OF DIRECTORS AND OFFICERS 28 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 29 RECENT SALES OF UNREGISTERED SECURITIES 29 EXHIBITS 30 UNDERTAKINGS 30 Signatures 2 SUMMARY INFORMATION Prospectus Summary:The following summary is supported by reference to the more detailed information and the financial statements, including the notes thereto, appearing elsewhere in this Prospectus. Each prospective investor is urged to read this Prospectus in its entirety. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled "Risk Factors" on pages 8 - 12. Company History Corporate Outfitters, Inc. ("Corporate Outfitters" or “The Company”) is a development stage company that was incorporated on March 9, 2007, under the laws of the State of Delaware. The principal offices are located at 3327 West Indian Trail Road, Suite 152, Spokane, WA99208-4762. The telephone number is (509) 290-2847.The fax number is (509) 326-2776. Since becoming incorporated, Corporate Outfitters has not made any significant purchases or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. Corporate Outfitters has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal action or proceedings.Our fiscal year end is March 31st. Corporate Outfitters, Inc. is looking to enter into the promotional branding industry with the objective of adding value to a wide variety of products by endorsing them with the corporate logos of a company for use by the company’s employees or as gifts or promotional items. Corporate Outfitters intends to establish itself as a specialized brand promotional merchandising company. The Company will identify a range of casual apparel and consumer products that can be manufactured and resold for high mark-ups with the product endorsement of corporate logos. Corporate Outfitters intends to create brand name awareness amongst purchasing managers or decision makers who are able to place its targeted products into its targeted market. The targeted market is small to mid-size companies, who are using logo bearing apparel, essential office products, and leisure products for their employees as well as for gifts for customers. Initially, Corporate Outfitters will source its raw products (apparel and consumer products without any logos) in China. Once the Company has selected a range of apparel and promotional products and negotiated pricing it will purchase a small inventory in order to make promotional samples.The Company will hire independent contractors within the United States for all graphic design, embroidery, and screen printing necessary to place the prospective company logos on the products.The Company will profile and market its product line to the corporate marketplace through online merchandising and an e-catalog on its website.The website will have online catalogs offering apparel, office products and leisure products. The site will allow the consumer to “upload” an electronic version of their company or corporate logo and order products online through a fully functional e-commerce enabled website. 3 As of September 30, 2007, the date of company's last un-audited financial statements, Corporate Outfitters had raised $5,000 through the sale of common stock. There is approximately $1,150 cash on hand and in the corporate bank account. Corporate Outfitters currently has liabilities of $1, which a loan was made by a shareholder for the purpose of opening the Company’s bank account. In addition, Corporate Outfitters anticipates additional costs associated with this offering will be approximately $550. As of the date of this prospectus, we have not yet generated or realized any revenues from our business operations. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of Corporate Outfitters filed with this prospectus. Management Currently, Corporate Outfitters has one Officer / Director. Our sole Officer / Director has assumed responsibility for all planning, development and operational duties, and will continue to do so throughout the beginning stages of Corporate Outfitters. Other than the Officer/Director, there are no employees at the present time and there are no plans to hire employees during the next twelve months. The Offering Corporate Outfitters, Inc.'s common stock is presently not traded on any market or securities exchange. 5,000,000 shares of common stock are issued and outstanding as of the date of this prospectus. Corporate Outfitters plans to offer its shares to the public, with no minimum amount to be sold, Corporate Outfitters is offering for sale common stock.If Corporate Outfitters is unable to sell its stock and raise money, Corporate Outfitters’ business would fail as it would be unable to complete its business plan. Corporate Outfitters is offering up to 5,000,000 shares of common stock at an offering price of $0.02 per share. There is currently no public market for the common stock. Corporate Outfitters intends to apply to have the common stock quoted on the OTC Bulletin Board (OTCBB). No trading symbol has yet been assigned. Corporate Outfitters' sole Officer and Director owns 2,000,000 shares of Restricted Common Stock.A non-affiliate entity owns 100,000 shares of Restricted Common Stock. There are 2,100,000 shares of common stock issued and outstanding as of the date of this prospectus. Summary of Financial Data As of September30, 2007 Revenues $ 0 Operating Expenses $ 2,975 Earnings (Loss) $ (2,975 ) Total Assets $ 1,150 Working Capital $ 1,150 Shareholder’s Equity $ 1,150 4 RISK FACTORS An investment in our common stock involves a high degree of risk and should be considered a speculative investment. You should carefully consider the risks described below and the other information in this prospectus. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you could lose all or part of your investment. We cannot assure any investor that we will successfully address these risks. Corporate Outfitters' Auditor has substantial doubts as to Corporate Outfitters' ability to continue as a going concern. Our auditor's report on our June 30, 2007 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Because our officer may be unable or unwilling to loan or advance any capital to Corporate Outfitters, we believe that if we do not raise at least $25,000 from our offering, we may be required to suspend or cease the implementation of our business plans within 12 months. Since there is no minimum and no refunds on sold shares, you may be investing in a company that will not have the funds necessary to continue to deploy its business strategies. See “June 30, 2007 Audited Financial Statements - Auditors Report." As filed on Form SB-2 7-31-2007. Because the Company has been issued an opinion by its auditors that substantial doubt exists as to whether the company can continue as a going concern it may be more difficult for the company to attract investors. Corporate Outfitters incurred an accumulative net loss of ($2,975) for the period from inception to September 30, 2007, and we have no revenue. Our future is dependent upon our ability to obtain financing and upon future profitable operations from the sale of our products. We plan to seek additional funds through private placements of our common stock. Our financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence. If we complete a financing through the sale of additional shares of our common stock in the future, then shareholders will experience dilution. The most likely source of future financing presently available to us is through the sale of shares of our common stock. Any sale of common stock will result in dilution of equity ownership to existing shareholders. This means that if we sell shares of our common stock, more shares will be outstanding and each existing shareholder will own a smaller percentage of the shares then outstanding. To raise additional capital we may have to issue additional shares, which may substantially dilute the interests of existing shareholders. Alternatively, we may have to borrow large sums, and assume debt obligations that require us to make substantial interest and capital payments. Because we lack an operating history, we face a high risk of business failure, which may result in the loss of your investment. Corporate Outfitters is a development stage company and has not even begun the initial stages of product sourcing overseas. Thus, we have no way to evaluate the likelihood that we will be able to operate the business successfully. We were incorporated on March 9, 2007 and to date have been involved primarily in organizational activities and market research. We have never been profitable and have never generated any revenue.Based upon current plans, we expect to incur operating losses in future periods. This will occur because there are expenses associated with the sourcing of products, the purchasing of samples, and marketing products to prospective business customers in order to enable the company enter into the promotional products business. 5 We cannot guarantee we will be successful in generating revenue in the future or be successful in raising funds through the sale of shares to pay for the company's business plan and expenditures. As of the date of this prospectus, we have not earned any revenue. Failure to generate revenue will cause us to go out of business, which will result in the complete loss of your investment. Corporate Outfitters may be unable to complete its website, which is necessary to promote and market its products. The Corporate Outfitters' does not currently have a website as such the Company is not yet operational. Corporate Outfitters intends to use the website as a promotional and marketing tool for its customers to use. Corporate Outfitters has allocated from $3,000 up to $15,000 to develop the website in the next twelve months, if it is able to raise capital through this prospectus. Corporate Outfitters intends to use the website as an "on-line catalogue" for its customers to be able to view the entire line of product and services. If this website is not available, Corporate Outfitters would not be able to adequately market its products and services to potential customers. Corporate Outfitters will rely upon consultants for web-development, and the consultant may not complete the work within the set framework and on time. Corporate Outfitters is also heavily dependent on the web consultant to develop the website in a timely matter within budget. If the consultant does not fulfill his duties, Corporate Outfitters may not be able to find another consultant with specific expertise to develop it business plan. Because the Internet will be the Company’s main venue to conduct business, any significant changes or interruptions to the Internet’s existing infrastructure will affect our ability to sell products to prospective customers. If the Internet infrastructure becomes unreliable, access to the company's website may be impaired and its business will be harmed. The Company's success depends on its ability to use the Internet to show prospective customers the type of products the company has available. The company's website will be the initial tool used by the company in its sales process. Once a prospective customer has seen a picture of a product that interests them they will be quoted a price and then the company would send the prospective customer a physical sample of the product. The company's ability to quickly send color pictures of product and pricing to prospective customers via the Internet is paramount to the sales and marketing strategies of the company. The company's website may also be subject to malicious attacks by hackers and software viruses - such attacks or viruses could render the company's website inoperable for a substantial amount of time. There can be no assurance that the company will have the financial means or technical know how to protect its website from such attacks or recover from such an attack. Any long term interruption of Internet service or interference with the company's website would have a negative impact on the company's ability to fulfill its business model and the company could fail. 6 Corporate Outfitters' success is dependent on current management, who may be unable to devote sufficient time to the development of Corporate Outfitters' business plan, which could cause the business to fail. Corporate Outfitters is heavily dependent on the extensive industry experience that our sole Officer and Director, David Taigen, brings to the company. If something were to happen to him, it would greatly delay its daily operations until further industry contacts could be established. Furthermore, there is no assurance that suitable people could be found to replace Mr. Taigen. In that instance, Corporate Outfitters may be unable to further its business plan. Additionally, Mr. Taigen is employed outside of Corporate Outfitters.Mr. Taigen has been and continues to expect to be able to commit approximately 10 hours per week of his time, to the development of Corporate Outfitters' business plan in the next twelve months. If management is required to spend additional time with his outside employment, he may not have sufficient time to devote to Corporate Outfitters, and, Corporate Outfitters would be unable to develop its business plan. Because one existing stockholder owns a majority of the outstanding common stock, future corporate decisions will be controlled by this person, whose interests may differ from the interests of other stockholders, and may be adverse to those other shareholders' interests. Currently, our sole Officer and Director owns 95% of the outstanding shares of the Company.If we are successful in selling all the shares in this Offering, the sole Officer and Director will own approximately 28.2% of the outstanding shares of common stock. Accordingly, he will have significant influence in determining the outcome of all corporate transactions, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of this stockholder may differ from the interests of the other stockholders, and they may make decisions, as a stockholder, with which the other stockholders may not agree. Such decisions may be detrimental to Corporate Outfitters' business plan and/or operations and they may cause the business to fail. There is currently no market for Corporate Outfitters' common stock, but if a market for our common stock does develop, our stock price may be volatile. There is currently no market for Corporate Outfitters' common stock and there is no assurance that a market will develop. If a market develops, it is anticipated that the market price of Corporate Outfitters' common stock will be subject to wide fluctuations in response to several factors including: o The ability to complete the development of Corporate Outfitters in order to provide those products to the public; o The ability to generate revenues from sales; o The ability to generate brand recognition of the Corporate Outfitters products and services and acceptance by consumers; o Increased competition from competitors who offer competing services; and o Corporate Outfitters' financial condition and results of operations. Our stock is a Penny Stock.Trading of our stock may be restricted by the SEC’s Penny Stock regulations and the NASD’s Sales Practices requirements, which may limit a stockholder’s ability to buy and sell our stock. The Company’s common shares may be deemed to be “penny stock” as that term is defined in Regulation Section “240.3a51 -1” of the Securities and Exchange Commission (the “SEC”). Penny stocks are stocks: (a) with a price of less than U.S. $5.00 per share; (b) that are not traded on a “recognized” national exchange; (c) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ - where listed stocks must still meet requirement (a) above); or (d) in issuers with net tangible assets of less than U.S. $2,000,000 (if the issuer has been in continuous operation for at least three years) or U.S. $5,000,000 (if in continuous operation for less than three years), or with average revenues of less than U.S. $6,000,000 for the last three years. 7 Section “15(g)” of the United States Securities Exchange Act of 1934, as amended, and Regulation Section “240.15g(c)2” of the SEC require broker dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Potential investors in the Company’s common shares are urged to obtain and read such disclosure carefully before purchasing any common shares that are deemed to be “penny stock”. Moreover, Regulation Section “240.15g -9” of the SEC requires broker dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker dealer to: (a) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (b) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (c) provide the investor with a written statement setting forth the basis on which the broker dealer made the determination in (ii) above; and (d) receive a signed and dated copy of such statement from the investor confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for investors in the Company’s common shares to resell their common shares to third parties or to otherwise dispose of them. Stockholders should be aware that, according to Securities and Exchange Commission Release No. 34-29093, dated April 17, 1991, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases (iii) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons (iv) excessive and undisclosed bid-ask differential and markups by selling broker-dealers (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. 8 While Corporate Outfitters expects to apply for listing on the OTC Bulletin Board (OTCBB), we may not be approved, and even if approved, we may not be approved for trading on the OTCBB; therefore shareholders may not have a market to sell their shares, either in the near term or in the long term, or both. We can provide no assurance to investors that our common stock will be traded on any exchange or electronic quotation service. While we expect to apply to the OTC Bulletin Board, we may not be approved to trade on the OTCBB, and we may not meet the requirements for listing on the OTCBB.If we do not meet the requirements of the OTCBB, our stock may then be traded on the "Pink Sheets," and the market for resale of our shares would decrease dramatically, if not be eliminated. Corporate Outfitters plans to purchase products Overseas, and is therefore subject to risks related to currency fluctuations and regulation that may adversely affect the Company. A significant aspect of the company's strategy is to purchase its products overseas, mostly in China. There are certain risks inherent in doing business internationally, such as unexpected changes in regulatory requirements, export restrictions, trade barriers, difficulties in controlling product supply from foreign factories, longer than anticipated delivery cycles, fluctuations in currency exchange rates and overall political instability. There can be no assurance that one or more of such factors will not have a material adverse effect on the company's potential future operations and, consequently, on the company's business, operating results and financial condition. The company may purchase its products and services in currencies other than the United States dollar, which would make the management of currency fluctuations difficult and expose the company to risks in this regard. The company's results of operations are subject to fluctuations in the value of various currencies against the United States dollar. Although management will monitor the company's exposure to currency fluctuations, there can be no assurance that exchange rate fluctuations will not have a material adverse effect on the company's results of operations or financial condition. Furthermore as a corporation based in the United States, Corporate Outfitters may face difficulties in obtaining and/or enforcing local judgments it may obtain overseas, particularly in China. The Company’s inability to source viable promotional products or apparel may result in a loss of your investment. There can be no assurance that Corporate Outfitters will be able to source viable promotional products or apparel that will be appealing to its target market. Even if the company is capable of locating a viable line of promotional products and apparel from China, it faces inherit risks in the ordering and delivery of such products. The company would have little or no recourse against a Chinese manufacturer that delivered substandard or faulty products and the company could lose its entire investment in ordering such products. Corporate Outfitters has limited financial resources at present, and proceeds from the offering may not be used to fully develop its business. Corporate Outfitters has limited financial resources at present; as of September 30 it had $1,150 of cash on hand. If it is unable to develop its business plan, it may be required to divert certain proceeds from the sale of Corporate Outfitters' stock to general administrative functions. If Corporate Outfitters is required to divert some or all of proceeds from the sale of stock to areas that do not advance the business plan, it could adversely affect its ability to continue by restricting the Company's ability to become listed on the OTCBB; advertise and promote the Company and its products; travel to develop new marketing, business and customer relationships; and retaining and/or compensating professional advisors. 9 Corporate Outfitters has no customers to date, and may not develop sufficient customers to stay in business. Corporate Outfitters has not sold any products, and may be unable to do so in the future. In addition, if Corporate Outfitters is unable to develop sufficient customers for its products, it will not generate enough revenue to sustain its business, and may have to adjust its business plan, or it may fail. Because we do not have an Escrow or Trust Account for Investor’s Subscriptions, if we file for Bankruptcy Protection or are forced into Bankruptcy Protection, Investors will lose their entire investment. Invested funds for this offering will not be placed in an escrow or trust account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. As such, you will lose your investment and your funds will be used to pay creditors and will not be used for the sourcing and sale of promotional products. These risk factors, individually or occurring together, would likely have a substantially negative effect on Corporate Outfitters' business and would likely cause it to fail. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties. Corporate Outfitters uses words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced as described in this Risk Factors section and elsewhere in this prospectus. USE OF PROCEEDS Our offering is being made on a self-underwritten basis - no minimum of shares must be sold in order for the offering to proceed. The offering price per share is $0.02. There is no assurance that Corporate Outfitters will raise the full $100,000 as anticipated. The following table below sets forth the uses of proceeds assuming the sale of 25%, 50%, 75% and 100% of the securities offered for sale in this offering by the company. For further discussion see Plan of Operation on page 22: 10 If 25% of If 50% of If 75% of If 100% of Shares Sold Shares Sold Shares Sold Shares Sold GROSS PROCEEDS FROM THIS OFFERING $ 25,000 $ 50,000 $ 75,000 $ 100,000 Less: OFFERING EXPENSES SEC Filing Expenses $ 1,500 $ 1,500 $ 1,500 $ 1,500 Printing $ 200 $ 200 $ 200 $ 200 Transfer Agent $ 1,500 $ 1,500 $ 1,500 $ 1,500 SUB-TOTAL $ 3,200 $ 3,200 $ 3,200 $ 3,200 Less:PRODUCT SOURCING International & Domestic Travel / Product Sourcing $ 3,000 $ 7,500 $ 10,000 $ 10,000 Initial Sample Purchases $ 5,000 $ 10,000 $ 15,000 $ 15,000 SUB-TOTAL $ 8,000 $ 17,500 $ 25,000 $ 30,000 Less: SALES & MARKETING Web Site Development $ 3,000 $ 7,500 $ 12,000 $ 15,000 Trade Show Attendance $ 3,000 $ 6,000 $ 9,000 $ 12,000 Mass Email Campaign $ 2,500 $ 5,000 $ 7,500 $ 10,000 SUB-TOTAL $ 8,500 $ 18,500 $ 28,500 $ 37,000 Less: ADMINISTRATION EXPENSES Office, Stationery, Telephone, Internet $ 2,000 $ 3,000 $ 5,000 $ 8,000 Legal and Accounting $ 2,500 $ 5,000 $ 7,500 $ 10,000 Office Temp 0 $ 2,500 $ 5,000 $ 10,000 SUB-TOTAL $ 4,500 $ 10,500 $ 17,500 $ 28,000 TOTALS $ 24,200 $ 49,700 $ 74,200 $ 98,200 The above figures represent only estimated costs. International travel to source products consists of travel to China to visit various manufacturers of promotional products and/or their agents or representatives. The main cities to be visited would be Shanghai, Shenzhen, and Guangzhou. Shanghai and Shenzhen would have more factory agents or representatives, while Guangzhou, located in southern China, is a large factory city where many of Corporate Outfitter’s products may be manufactured.Domestic travel will consist of visits to potential independent contractors to inspect embroidery and screen-printing facilities, prior to negotiating contracts to provide graphic design, embroidery and screen-printing services. 11 Once the company has successfully identified the promotional type of products it would like to carry in its product line, the company will purchase a limited number of samples of the selected products to showcase on its website and for shipment to prospective customers. The company will then hire an Internet consultant to design and build a website that would showcase the promotional products the company has to offer to prospective customers. There are several trade shows in North America that are dedicated to the promotional products industry. The company would, at a minimum, attend such trade shows and, if finances allow, have an exhibit booth to display its promotional product line. Legal and accounting fees refer to the normal legal and accounting costs associated with filing this Registration Statement. Readers will note that Corporate Outfitters has already raised a total of $5000 from the sale of stock. A total of $5000 has been raised from the sale of stock to our sole Officer and Director - this stock is restricted and is not being registered in this offering. The offering expenses associated with this offering are believed to be $4,304. As of September 30, 2007, Corporate Outfitters had a balance (less outstanding checks) of $1,150 in cash. Some services related to this offering were paid for in Common stock rather than cash payment. This will allow Corporate Outfitters to pay the entire expenses of this offer from cash on hand. None of the offering expenses are anticipated to be paid out of the proceeds of this offering. One of the purposes of the offering is to create an equity market, which allows Corporate Outfitters to more easily raise capital, since a publicly traded company has more flexibility in its financing offerings than one that does not. DETERMINATION OF OFFERING PRICE There is no established market for the Registrant's stock. Corporate Outfitters' offering price for shares sold pursuant to this offering is set at $0.02. Our existing shareholder, our Officer /Director, paid $0.0025 per. share. The additional factors that were included in determining the sales price are the lack of liquidity (since there is no present market for Corporate Outfitters stock) and the high level of risk considering the lack of operating history of Corporate Outfitters. DILUTION "Dilution" represents the difference between the offering price of the shares of common stock and the net book value per share of common stock immediately after completion of the offering. "Net book value" is the amount that results from subtracting total liabilities from total assets. In this offering, the level of dilution is increased as a result of the relatively low book value of our issued and outstanding stock.Assuming all shares offered herein are sold, and given effect to the receipt of the maximum estimated proceeds of this offering from shareholders net of the offering expenses, our net book value will be $100,000 or $0.014 per share. Therefore, the purchasers of the common stock in this offering will incur an immediate dilution of approximately $0.006 per share while our present stockholders will receive an increase of $0.012 per share in the net tangible book value of the shares they hold. This will result in a 30% dilution for purchasers of stock in this offering. 12 The following table illustrates the dilution to the purchasers of the common stock in this offering.While this offering has no minimum, the table below includes an analysis of the dilution that will occur if only 25% of the shares are sold, as well as the dilution if all shares are sold: 25% of Maximum Offering Offering Offering Price Per Share $ 0.02 $ 0.02 Book Value Per Share Before the Offering $ 0.002 $ 0.002 Book Value Per Share After the Offering $ 0.007 $ 0.014 Net Increase to Original Shareholders $ 0.005 $ 0.012 Decrease in Investment to New Shareholders $ 0.013 $ 0.006 Dilution to New Shareholders (%) 35% 30% PLAN OF DISTRIBUTION The offering consists of a maximum number of 5,000,000 shares being offered by Corporate Outfitters of $.02 per share. Company Offering Corporate Outfitters is offering for sale common stock. If Corporate Outfitters is unable to sell its stock and raise money, it may not be able to complete its business plan and may fail. There will be no underwriters used, no dealer's commissions, no finder's fees, and no passive market making for the shares being offered by Corporate Outfitters. All of these shares will be issued to business associates, friends, and family of the current Corporate Outfitters' shareholder and principal. The Officer and Director of Corporate Outfitters, David Taigen, will not register as broker-dealers in connection with this offering. David Taigen will not be deemed to be a broker pursuant to the safe harbor provisions of Rule 3a4-1 of the Securities and Exchange Act of 1934, since he is not subject to statutory disqualification, will not be compensated directly or indirectly from the sale of securities, is not an associated person of a broker or dealer, nor has he been so associated within the previous twelve months, and primarily performs substantial duties as Officer and Director that are not in connection with the sale of securities, and has not nor will not participate in the sale of securities more than once every twelve months. Our Common Stock is currently considered a "penny stock" under federal securities laws (Penny Stock Reform Act, Securities Exchange Act Section 3a (51(A)) since its market price is below $5.00 per share. Penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell or recommend such shares to certain investors. Broker-dealers who sell penny stock to certain types of investors are required to comply with the SEC's regulations concerning the transfer of penny stock. If an exemption is not available, these regulations require broker-dealers to: make a suitability determination prior to selling penny stock to the purchaser; receive the purchaser's written consent to the transaction; and, provide certain written disclosures to the purchaser. These rules may affect the ability of broker-dealers to make a market in, or trade our shares. In turn, this may make it very difficult for investors to resell those shares in the public market. 13 LEGAL PROCEEDINGS Corporate Outfitters, Inc. is not currently a party to any legal proceedings. Corporate Outfitters' agent for service of process in Delaware is:The Company Corporation, 2711 Centerville Road, Suite 400, Wilmington, Delaware19808. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Corporate Outfitters' executive officers and directors and their respective ages as of September 30, 2007 is as follows: Directors: Name of Director Age David Taigen 38 Executive Officers: Name of Officer Age Office David Taigen 38 President, Chief Financial Officer The term of office for each director is one year, or until the next annual meeting of the shareholders. Biographical Information Set forth below is a brief description of the background and business experience of our executive officer and director for the past five years David Taigen, President, Member of the Board of Directors, age 38. Mr. Taigen has been in the promotional apparel business for over 10 years. He began his career in the industry as a Sales Representative for Northwest Athletics, a specialty uniform and apparel maker in Spokane, WA, developing new business and managing key accounts.He was promoted to General Manager where he supervised all aspects of the company from Sales & Marketing to Accounting and Human Resources.After five years at Northwest Athletics, Mr. Taigen founded Corporate Outfitters (no relation to Corporate Outfitters, Inc., the subject of this Prospectus) in 2002.As the founder and owner of the company, Mr. Taigen oversaw all facets of the company’s operation.He established many key contacts with vendors and equipment manufacturers.After two successful years, Mr. Taigen sold his company and was recruited to his current position as Sales Manager of Action Sportswear in Spokane, WA.In this role, Mr. Taigen is responsible for managing the sales force, forecasting budgets, and personally handling all large corporate accounts. Mr. Taigen will be able to spend up to 10 hours per week on the development of Corporate Outfitters, Inc. at no cost to the Company. Corporate Outfitters' sole Officer and Director has not been involved, during the past five years, in any bankruptcy proceeding, conviction or criminal proceedings; has not been subject to any order, judgment, or decree, not subsequently reversed or suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; and has not been found by a court of competent jurisdiction, the Commission or the Commodity Futures trading Commission to have violated a federal or state securities or commodities law. 14 Employment Agreements There are currently no employment agreements and none are anticipated to be entered into within the next twelve months. Significant Employees Corporate Outfitters has no significant employees other than the officer and director described above, whose time and efforts are being provided to Corporate Outfitters without compensation. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table provides the names and addresses of each person known to Corporate Outfitters to own more than 5% of the outstanding common stock as of September 30, 2007 , and by the officers and directors, individually and as a group. Except as otherwise indicated, all shares are owned directly. Title of class Name and address of beneficial owner Amount of beneficial ownership Percent of class Common Stock David Taigen 3327 West Indian Trail Road Suite 152 Spokane, WA 99208 2,000,000 shares 95% The percent of class is based on 2,100,000 shares of common stock issued and outstanding as ofSeptember 30, 2007 DESCRIPTION OF SECURITIES General The authorized capital stock consists of 75,000,000 shares of common stock at a par value of $0.0001 per share. Common Stock As of September 30, 2007, there are 2,100,000 shares of common stock issued and outstanding.2,000,000 shares are held by our Officer / Director, David Taigen.Jameson Capital, LLC was issued 100,000 shares in lieu of services rendered on March 28, 2007. Holders of common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of common stock representing a majority of the voting power of Corporate Outfitters capital stock issued and outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of company stockholders. A vote by the holders of a majority of the outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to the articles of incorporation. 15 Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds. In the event of liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. Holders of the common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to the common stock. SHAREHOLDERS Each shareholder has sole investment power and sole voting power over the shares owned by such shareholder. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Timothy S. Orr, Esquire, of Spokane, Washington, an independent legal counsel, has provided an opinion on the validity of Corporate Outfitters, Inc.’s issuance of common stock and is presented as an exhibit to this filing. The financial statements included in this Prospectus and in the Registration Statement filed on July 31, 2007 and as amended on August 10, 2007 was audited by Kyle Tingle, CPA, LLC, 3145 East Warm Springs Road, Suite 450, Las Vegas, NV 89120 to the extent and for the period set forth in their report (which contains an explanatory paragraph regarding Corporate Outfitters' ability to continue as a going concern) appearing elsewhere herein and in the Registration Statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our By-laws provide for the elimination of the personal liability of our officers, directors, corporate employees and agents to the fullest extent permitted by the provisions of Delaware General Corporation Law. Under such provisions, the director, officer, corporate employee or agent who in his capacity as such is made or threatened to be made, party to any suit or proceeding, shall be indemnified if it is determined that such director or officer acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of our company. 16 Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers, and persons controlling our company pursuant to the foregoing provision, or otherwise, we have been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court's decision. ORGANIZATION WITHIN LAST FIVE YEARS Corporate Outfitters was incorporated on March 9, 2007, under the laws of the state of Delaware. There are no promoters being used in relation with this offering. No persons who may, in the future, be considered a promoter will receive or expect to receive any assets, services or other consideration from Corporate Outfitters. No assets will be or are expected to be acquired from any promoter on behalf of Corporate Outfitters. In addition, see “Certain Relationships and Related Transactions”. DESCRIPTION OF BUSINESS Business Development Corporate Outfitters Inc. was incorporated on March 9, 2007, in the state of Delaware. Corporate Outfitters has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal action or proceedings. Since becoming incorporated, Corporate Outfitters has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. Corporate Outfitters is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. Business of Issuer General Corporate Outfitters Inc. is a development stage company and was organized on March 9, 2007 to enter into the promotional apparel and products industry. According to a study sponsored by the Promotional Products Association International and conducted by researchers at Louisiana State University and Glenrich Business Studies, the promotional products industry in the United States was estimated to be $17.3 billion dollars in 2004. Corporate Outfitters plans to source and then import novel promotional products from China to sell to corporations and associations that use promotional products as part of their overall advertising and marketing strategies. The Company plans to hire contractors in the United States to emblaze, embroider, or otherwise affix a customer’s corporate logo or message to the products. According to a study of more than 15,000 promotional product distributors conducted by researchers at Louisiana State University and Glenrich Business Studies, over 29% of all sales of promotional products are what the industry calls “wearables”. This product category includes t-shirts, golf-shirts, aprons, caps, headbands, neckwear and footwear. The largest market category for promotional products is business gifts, accounting for almost 18% of industry sales. Trade show giveaways account for over 12% of industry sales. 17 Competition The promotional apparel and products industry is mature and has many levels of competition.The industry in general is very fragmented - although many large, well-capitalized companies exist on a national level, most of our competition will come from companies focused within their local or regional market.Most companies have two channels of distribution:sales through corporate efforts or independent sales agents; and sales through their internet website. Examples of large competitors include Allied Specialty Company, of Davie, Florida, who has been operating for over fifty years and does business throughout the United States while also exporting to Canada, Latin America and Western Europe, as well as Bernco Specialty Advertising of Bethpage, New York, in business since 1947.Many companies are regionally focused firms in terms of distribution.Examples include
